Case 8:20-cv-02077-CJC-DFM Document 11 Filed 10/30/20 Page 1 of 2 Page ID #:28



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. SACV 20-02077-CJC-DFM                                   Date: October 30, 2020

 Title: POUPAK BAREKAT v. CROWN VAPORS, LLC., et al.



 PRESENT:

   HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

       Cheryl Wynn                                          N/A
       Deputy Clerk                                     Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

       None Present                                     None Present

 PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
 THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
 JURISDICTION OVER PLAINTIFF’S UNRUH ACT CLAIM

        On October 28, 2020, Plaintiff Poupak Barekat filed this action against Defendants
 Crown Vapors, LLC, JTECC Investment, LLC, and unnamed Does, alleging violations of
 the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act
 (“Unruh Act”). (Dkt. 1 [Complaint].) Plaintiff seeks injunctive relief under the ADA
 and statutory damages under the Unruh Act. (Id. at 8–9.) Plaintiff contends that this
 Court has federal question jurisdiction over the ADA claim and supplemental jurisdiction
 over the Unruh Act claim. (Id. ¶¶ 8–9.)

        Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
 United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
 to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
 complex issue of State law, (2) the claim substantially predominates over the claim or
 claims over which the district court has original jurisdiction, (3) the district court has
 dismissed all claims over which it has original jurisdiction, or (4) in exceptional
 circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
 § 1367(c).

       Numerous federal district courts across California have declined to exercise
 supplemental jurisdiction over Unruh Act and other state law claims brought alongside
Case 8:20-cv-02077-CJC-DFM Document 11 Filed 10/30/20 Page 2 of 2 Page ID #:29



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. SACV 20-02077-CJC-DFM                                    Date: October 30, 2020
                                                                   Page 2

 ADA claims, citing 28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., Spikes v. Essel
 Commercial, L.P., 2020 WL 1701693, at *7 (S.D. Cal. Apr. 8, 2020) (“[A]s a matter of
 comity, and in deference to California’s substantial interest in discouraging unverified
 disability claims, the Court declines supplemental jurisdiction over Plaintiff’s Unruh Act
 claim.”) (internal quotation omitted); Estrada v. Fiesta III, LLC, 2020 WL 883477, at *5
 (C.D. Cal. Jan. 9, 2020) (declining to exercise supplemental jurisdiction over
 Plaintiff's Unruh Act claim because “exceptional circumstances” and “compelling
 reasons” existed, and stating that Plaintiff may “pursue his Unruh Act claim in state
 court—the appropriate forum for such claim under these circumstances”); Langer v.
 Mobeeus, Inc., 2020 WL 641771, at *5 (C.D. Cal. Jan. 2, 2020) (similar); Langer v.
 Deddeh, 2019 WL 4918084, at *2 (S.D. Cal. Oct. 4, 2019) (declining to exercise
 supplemental jurisdiction because the Unruh Act claim predominates over the ADA
 claim and the interests of comity and discouraging forum shopping constitute exceptional
 circumstances); Theroux v. Oceanside Motel-9, LP, 2019 WL 4599934, at *2 (S.D. Cal.
 Sept. 20, 2019) (similar); Langer v. Petras, 2019 WL 3459107, at *2 (S.D. Cal. July 31,
 2019) (similar); Spikes v. All Pro Auto Repair, Inc., 2019 WL 4039664, at *2 (S.D. Cal.
 Aug. 26, 2019) (dismissing for these reasons various state law claims including claims
 for violation of the Unruh Act, California Health and Safety Code Section 19955,
 negligence per se, and negligence); Rutherford v. Ara Lebanese Grill, 2019 WL 1057919,
 at *5 (S.D. Cal. Mar. 6, 2019) (finding that “it would be improper to allow Plaintiff to use
 the federal court system as a loophole to evade California’s pleading requirements”). The
 Court ORDERS Plaintiff to show cause as to why it should not decline to exercise
 supplemental jurisdiction over the Unruh Act claim in the Complaint for similar reasons.

         Plaintiff shall file a response to this Order to Show Cause by November 6, 2020.
 In the response, Plaintiff shall identify the amount of statutory damages sought in this
 action. Plaintiff and Plaintiff’s counsel shall also include declarations in the response
 which provide all facts necessary for the Court to determine if Plaintiff and Plaintiff’s
 counsel satisfy the definition of a “high-frequency litigant” under California Civil
 Procedure Code §§ 425.55(b)(1) & (2). Failure to respond to this Order may result in the
 Court declining to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim.

 cb
 MINUTES FORM 11
 CIVIL-GEN                                                           Initials of Deputy Clerk CW
